        Case 1:21-cr-00230-KPF Document 24 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              21 Cr. 230 (KPF)

ELLVA SLAUGHTER,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The conference in this matter scheduled for September 23, 2021 at 3:00

p.m., is ADJOURNED to 4:00 p.m. that same day. The conference will take

place by video conference, with public audio access as follows: Dial-in (917)

933-2166; access code 233167170.

      SO ORDERED.

Dated: September 15, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
